DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

Hildreth
Claims 70-78, and 80-88 are rejected under pre-AIA  35 U.S.C. 102(a)/(b)/(e) as being anticipated by Hildreth(USPubN 2009/0138805).
As per claim 70, Hildreth teaches a method, comprising: 
detecting a first user in a detection region associated with a media device; generating for display a first media content item on the media device(“When the electronic media device detects the dad user 101 as experiencing content alone, the device displays a favorite channels list 110 associated with the dad user 101. For example, the dad user 101 may be watching television alone and the device rendering the television content may automatically, without human intervention, identify the dad user 101 as the user watching the television content based on one or more images of an area proximate to the device. In response to identifying the dad user 101 as the user watching the television content, the device controls operations associated with viewing television content based on media preferences associated with the dad user 101” in Para.[0036]); 
while generating for display the first media content item on the media device, detecting a second user in the detection region associated with the media device; and in response to detecting the second user in the detection region associated with the media device(“When the dad user 101 and the mom user 102 are experiencing (e.g., viewing) content together, the device displays a combined favorite channels list 130 that is based on media preferences (e.g., stored favorite channels lists) for both the dad user 101 and the mom user 102. As shown, the combined favorite channels list 130 includes channels from both the dad user's favorite channel list 110 and the mom user's favorite channels list 120. In particular, channel 131 (i.e., channel 202--ESPN) corresponds to channel 111 on the dad user's favorite channel list 110, channel 132 (i.e., channel 206--FOOD NETWORK) corresponds to channel 121 on the mom user's favorite channel list 120, and channel 133 (i.e., channel 210--HBO) corresponds to both channel 113 on the dad user's favorite channel list 110 and channel 122 on the mom user's favorite channel list 120. When multiple users are identified, the device may generate a combined favorite channels list 130 based on the favorite channel lists of all or some identified users experiencing the television content to provide a television viewing experience that is based on the collective preference of the identified users” in Para.[0043]): 
retrieving properties of the first media content item; comparing the properties of the first media content item with preferences of the second user(“The combined favorite channels list 130 may not include channels marked as private by one of the users. For example, the dad user's favorite channel list 110 includes channel 112 (i.e., channel 208--PLAYBOY) marked as private. When the device identifies the dad user 101 as watching television alone, the channel 112 is included in the displayed list of channels and is made available for user selection. However, when the device identifies the dad user 101 as watching television with other users (e.g., the mom user 102), the channel 112 is not included in the displayed list of channels and is not made available for user selection. In some implementations, the channel 112 (i.e., channel 208--PLAYBOY) may be displayed when only the mom user 102 and dad user 101 are watching television together, but not when the mom user 102 and dad user 101 are watching television with the son user 103” in Para.[0044]); and 
in response to determining, based on the comparing, that the properties of the first media content item conflict with the preferences of the second user, generating for display a recommendation for a second media content item having properties that do not conflict with preferences of the second user or preferences of the first user(Para.[0043], [0044]).
As per claim 71, Hildreth teaches further comprising: determining that the media device has a detection mechanism, wherein the detection mechanism is operable to detect a user within a first detectable range relative to the media device; and setting the detection region associated with the media device as a region within the first detectable range(“determining an identity of a user detected within an image of an area proximate to an electronic media device” in Para.[0004]).
As per claim 72, Hildreth teaches further comprising: identifying the first user; determining, based on the identification, whether the first user is known by the media device; and in response to determining that the first user is known by the media device, automatically performing an authentication procedure for the first user at the media device(“The camera images may be analyzed to detect users and determine an identity of the detected users using, for example, facial recognition. In response to identifying a user, media personalization rules associated with the identified user may be accessed and media content/settings may be automatically personalized for the identified user” in Para.[0032]).
As per claim 73, Hildreth teaches further comprising automatically identifying the second media content item(Para.[0044]).
As per claim 74, Hildreth teaches wherein automatically identifying the second media content item comprises: comparing the properties of a plurality of media content items with preferences of the first user and preferences of the second user; determining a probability that each of the first user and the second user would enjoy each media content item of the plurality of media content items; and identifying, as the second media content item, a media content item of the plurality of media content items for which the probability that the first user and the second user would enjoy the media content item is high(Para.[0044], “The music player 1550 may select a random song based on the priorities of each song in the party play list, where the probability of selecting a song depends on the priority. For example, the probability of selecting Song #1 may be twice the probability of selecting Song #2, because Song #1 occurs in twice as many user play lists as Song #2. Song priorities within the party play list may additionally be based upon rankings within each individual user's play list (for example, the frequency in which a user plays a song or a rating assigned to the song by the user)” in Para.[0174]).
As per claim 75, Hildreth teaches wherein the second media content item is a media content item for which a reminder was previously set for at least one of the first user and the second user(“The dad user's favorite channels list 110 may include channels previously selected by the dad user 101 and stored, in electronic storage, as favorite channels of the dad user 101” in Para.[0039]).
As per claim 76, Hildreth teaches wherein the reminder was previously set by at least one of the first user and the second user(Para.[0039]).
As per claim 77, Hildreth teaches wherein the reminder was automatically set by a service provider in response to determining that at least one of the first user and the second user would be interested in the second media content item(“The device may automatically use the stored favorite channels list as the list of channels displayed when the dad user 101 is detected as watching television” in Para.[0039]).
As per claim 78, Hildreth teaches further comprising providing an option to access the first media content item on a different media device associated with the first user(“The processor 205 also may access personalized media settings associated with the detected user by receiving an electronic communication over a network or from another device“ in Para.[0098]).
As per claim 80, the limitations in the claim 80 has been discussed in the rejection claim 70 and rejected under the same rationale. 	
As per claim 81, the limitations in the claim 81 has been discussed in the rejection claim 71 and rejected under the same rationale.
As per claim 82, the limitations in the claim 82 has been discussed in the rejection claim 72 and rejected under the same rationale.
As per claim 83, the limitations in the claim 83 has been discussed in the rejection claim 73 and rejected under the same rationale.
As per claim 84, the limitations in the claim 84 has been discussed in the rejection claim 74 and rejected under the same rationale.
As per claim 85, the limitations in the claim 85 has been discussed in the rejection claim 75 and rejected under the same rationale.
As per claim 86, the limitations in the claim 86 has been discussed in the rejection claim 76 and rejected under the same rationale.
As per claim 87, the limitations in the claim 87 has been discussed in the rejection claim 77 and rejected under the same rationale.
As per claim 88, the limitations in the claim 88 has been discussed in the rejection claim 78 and rejected under the same rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Hildreth in view of Ellis
Claims 79 and 89 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hildreth(USPubN 2009/0138805) in view of Ellis et al.(USPubN 2008/0066111; hereinafter Ellis).
As per claim 79, Hildreth teaches all of limitation of claim 70. 
Hildreth is silent about wherein no selection of the recommendation is received, the method further comprising: continuing to generate for display the first media content item on the media device; and updating the preferences of the second user based on the properties of the first media content item.
Ellis teaches wherein no selection of the recommendation is received, the method further comprising: continuing to generate for display the first media content item on the media device; and updating the preferences of the second user based on the properties of the first media content item(“Regardless of how or where the user's profile is stored, the profile may maintain the user's current preferences and related sports watcher settings. The preferences and settings may be manually selected by the user through an options display screen, such as display screen 2900, or the sports watcher application may automatically set and/or update user preferences in the user's profile on behalf of the user” in Para.[0153]).
It would have been obvious to one of ordinary skill in the art at the time of the applicant' s invention to modify the teachings Hildreth with the above teachings of Ellis in order to enhance user’s experience viewing user’s favorite media without user’s instruction.
As per claim 89, the limitations in the claim 89 has been discussed in the rejection claim 79 and rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333. The examiner can normally be reached M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNGHYOUN PARK/Examiner, Art Unit 2484